         Case 3:19-cv-01533-VLB Document 10 Filed 10/01/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

__________________________________________
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR :                       Case No. 3:19-cv-01533-VLB
THE SUBSTANTIVELY CONSOLIDATED             :
ESTATE OF MICHAEL S. GOLDBERG, LLC         :
AND MICHAEL S. GOLDBERG                    :
                                           :
            Plaintiff,                     :
                                           :
v.                                         :
                                           :
SCOTT A. LABONTE; SALLY A. LABONTE;        :
SCOTT A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE DYNASTY TRUST;            :
ROLAND G. LABONTE; ROLAND G.               :
LABONTE, TRUSTEE OF THE SCOTT A.           :
LABONTE DYNASTY TRUST; ROLAND G.           :
LABONTE, TRUSTEE OF THE ROLAND G.          :
LABONTE REVOCABLE TRUST; MARILYN P. :
LABONTE; MARILYN P. LABONTE, TRUSTEE :
OF THE MARILYN P. LABONTE 2015             :
REVOCABLE TRUST; MARILYN P. LABONTE :
TRUSTEE OF THE MARILYN P. LABONTE          :
REVOCABLE TRUST; JOSEPH W. SPARVERI, :
JR.; JOSEPH W. SPARVERI, JR., TRUSTEE OF :
THE SCOTT A. LABONTE DYNASTY               :
TRUST; LAWRENCE J. MARKS;                  :
JULIANO & MARKS, LLC;                      :
PAUL L. BOURDEAU;                          :
and ROBERT A. LANDINO                      :
                                           :
            Defendants.                    :
__________________________________________:


                                NOTICE OF APPEARANCE

To:    The Clerk of the Court

       PLEASE ENTER THE APPEARANCE of Christopher H. Blau, Zeisler & Zeisler,

P.C., 10 Middle Street, 15th Floor, Bridgeport, Connecticut 06604, who is admitted to practice in
         Case 3:19-cv-01533-VLB Document 10 Filed 10/01/19 Page 2 of 3



this Court, on behalf of the Plaintiff, James Berman, Chapter 7 Trustee for the Substantively

Consolidated Estate of Michael S. Goldberg and Michael S. Goldberg, LLC.

                                           THE PLAINTIFF
                                           JAMES BERMAN, CHAPTER 7 TRUSTEE FOR
                                           THE SUBSTANTIVELY CONSOLIDATED
                                           ESTATE OF MICHAEL S. GOLDBERG, LLC
                                           AND MICHAEL S. GOLDBERG,

                                       By / s / Christopher H. Blau
                                          Christopher H. Blau (ct30120)
                                          Zeisler & Zeisler, P.C.
                                          10 Middle Street
                                          15th Floor
                                          Bridgeport, CT 06604
                                          Tel. 203-368-4234
                                          Email: cblau@zeislaw.com
                                          His attorneys




                                              2
          Case 3:19-cv-01533-VLB Document 10 Filed 10/01/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, Christopher H. Blau, hereby certify that on the 1st day of October, 2019, a copy of the

foregoing Notice of Appearance was filed electronically and notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s CM/ECF System.



                                              / s / Christopher H. Blau
                                              Christopher H. Blau




                                                 3
